﻿The delegation of Saint Vincent and the Grenadines wishes to offer Mr. Joseph Garba its sincere congratulations on his election to the presidency of the forty-fourth session of the General Assembly. We look forward eagerly to playing our part to ensure the success of the session under his experienced leadership.
The historic forty-third session is still fresh in our minds, and we would be found wanting if we failed to pay a tribute to the former President, Mr. Dante Caputo, for the efficient manner in which he presided over the forty-third session of the Assembly, thus ensuring its successful conclusion.
My delegation wishes to congratulate the Secretary-General for his enlightening and comprehensive report on the work of the organization and for his initiatives during the past year in pursuit of peace and security.
There is a wind of change blowing in international politics. We witness a trend in international relations in which confrontation is being replaced by co-operation, and bitter cold-war rivalries of the past by consensus and mutual accommodation. The present mood to a large extent reflects the easing of East-West tension and greater co-operation between the major Powers. The international community welcomes the progress made by the United States and the Soviet Union in negotiations aimed at reducing by half their stockpile of strategic weapons. The prospects for a comprehensive and verifiable treaty banning chemical weapons, which has been proposed by both super-Powers, is also very exciting.

The eyes of the world are upon us at this time. The General Assembly at this session will earn the respect of the present as well as future generations, if, through its deliberations and decisions, it can sustain the present trend and widen the current detente to ensure peace and progress for all mankind. The Government of Saint Vincent and the Grenadines applauds the people of Poland for their historic decision to enhance democracy and move to an open-market economy.
The positive developments in the Soviet Union, Hungary and East Europe, inspired by General Secretary Gorbachev, hold tremendous lessons for the third world on the evolution of political theory.
The cordial atmosphere of international politics today presents an opportunity which should not be missed for resolving those intractable regional conflicts which for so long have destabilized the world community.
In Afghanistan, in spite of the 1988 Geneva Agreements and the withdrawal of Soviet troops, the war continues unabated. The delegation of Saint Vincent and the Grenadines supports the Secretary-General in the efforts he is making to facilitate a settlement. We look forward to a return to normalcy in that country torn by civil war, and to the early return to their homeland of the millions of Afghan refugees in Pakistan and Iran.
The fragile cease-fire in the Iran-Iraq war and the direct talks between the two sides have yielded no conclusive results. We urge the Governments of the two countries to co-operate with the Secretary-General's efforts to transform the present cease-fire into a lasting peace based on Security Council resolution 598 (1987). While the Paris Conference on Cambodia held in August did not yield a comprehensive solution to the problem, it was nevertheless a commendable step towards achieving the conditions necessary for the Cambodian people to freely exercise their right to self-determination.
We also applaud the diplomatic and other initiatives of fee Association of South-East Asian Nations and hope that all other interested parties will join in the search for a durable peace in Cambodia.
The problem of the two Koreas still remains unresolved. It appears that efforts to establish a machinery for dialogue and peace have made no substantial progress. It is fee firm belief of my delegation that the admission of the Republic of Korea to the United Nations would not only be in conformity with the principle of universality, but would help to create a better political environment for a peaceful solution of the Korean question.
My delegation looks forward with enthusiasm to the implementation of the Secretary-General's peace plan for Western Sahara. We hope feat there can be an early referendum on self-determination. We urge continued dialogue between the POLISARIO and fee Kingdom of Morocco and a continued search for a settlement of this issue within the framework of the proposals of the United Nations and the Organization of African Unity.
While encouraging signs have emerged on the political horizon in many parts of the world, there are some intractable problems which defy our best efforts to find solutions.
The oppressed majority of South Africans are still struggling to achieve their freedom and self-determination. My delegation reiterates its call for the intensification of sanctions and other forms of pressure by the international community on South Africa for the eliminating of the inhuman system of apartheid and for the unconditional release of Nelson Mandela and other political prisoners.  The end of Namibia's long road to independence is in sight. The withdrawal of South African forces and the demobilization and disarming of territorial forces were' carried out on scheme, the draft electoral law is under careful examination before final assent is given, political detainees have been released by both Parties to the conflict; some 83 per cent of estimated eligible Namibians have demonstrated their commitment to the electoral process by registering to vote a month before the deadline, and many thousands of refugees, some in exile for a whole generation, have returned to their homeland. These are all positive steps leading to the eventual independence of Namibia. We join those who have paid a tribute to the Secretary-General, his Special Representative and Deputy, and the many United Nations Transition Assistance Group (UNTAG) military police and civilian personnel for their dedication and personal commitment to Namibia's freedom.
Saint Vincent and the Grenadines fully supports the United Nations plan for implementing Security Council resolution 435 (1978) and calls on all parties not to impede the movement towards peace. My country looks forward to the day when the Namibian people, who have waited so long for the opportunity to determine their future, take their seat as the newest Member of this Organization. Saint Vincent and the Grenadines is concerned that recent efforts to bring about a settlement of the Arab-Israeli conflict have not yielded any positive results. My country will support any initiative which is aimed at securing a comprehensive, just and lasting peace in the Middle East based on Security Council resolutions 242 (1967) and 338 (1973). There is today growing support for a properly structured conference based on Israel's right to exist and recognition of the legitimate rights of the Palestinians. We support that proposal.
The bloody civil war drags on endlessly in Lebanon. My delegation supports all initiatives, including those of the Arab League, for stabilizing the situation in that strife-torn country. All the parties to the conflict should move towards securing an effective cease-fire and initiating the process of national reconciliation leading to the full exercise of Lebanese sovereignty. All external pressures in Lebanon should be removed in order that the Lebanese parties might agree on some viable system of peaceful coexistence.
Last year this body paid a glowing tribute to all those serving and those who have served in the United Nations peace-keeping forces on being awarded the Nobel Peace Prize for
"their achievement and their contribution to the United Nations peace-keeping operations and, by extension to world peace and security". Today, we lament and deplore the tragic, cold-blooded murder of Lt. Colonel William R. Higgins, a United States citizen, while serving in the United Nations peace-keeping forces in Lebanon. We call on those organizations or groups which are at present holding foreign hostages to release then and thus end their suffering and that of their relatives and friends. We also urge those countries with influence over the hostage-takers to assist in arresting this crime against humanity and to help to bring all the foreign hostages home from Lebanon.
Turning to my own region, Latin America and the Caribbean, my delegation welcomes the very positive developments in Central America. We commend the five Central American Governments for their determined efforts to restore peace and stability to the region and call on the international community to do all in its power further to advance the peace process.
My country welcomes the ratification of the Cartagena Protocol which opens the way foe accession of the Caribbean nations of Belize and Guyana to the Organization of American States.
We also note with satisfaction the progress being made in the Republic of Chile for the full restoration of its democratic institutions.
The eastern Caribbean, particularly Antigua and Barbuda, the British Virgin Islands, Dominica, Montserrat and Saint Kitts and Nevis recently experienced the full force of hurricane Hugo, which left death and considerable damage to housing, infrastructure and agriculture in its wake. The road to recovery will be long and costly and we hope that the international community will move swiftly to assist in the rehabilitation efforts.
While being encouraged by all the positive developments in the international community, my Government feels, however, that insufficient progress was registered during the past year in resolving various existing non-military threats to global peace and security. These threats include persistent poverty in many parts of the world, lack of economic growth and development, large-scale unemployment, injustice and inequalities between nations and severe environmental degradation. These problems tend to be global in scope and require the concerted efforts of the international community to find solutions to them.
The fruits of science and technology are very unevenly distributed internationally and in the current North-South frame of analysis, the developing countries of the South find themselves falling further behind in the race for development and progress. The external debt crisis continues to impede growth in developing countries and this situation is aggravated by fundamental imbalances in the international monetary system.
Protectionism is on the increase and the terms of trade for the primary-producing  countries still work against them in the current unfavourable international market situation. Saint Vincent and the Grenadines welcomes the convening of the special session of the General assembly devoted to international co-operation, the Second United Nations Conference on the Least Developed Countries, and the preparation of the international development strategy for the fourth United Nations development decade - all of which will be held within the coming year. We hope that these conferences will lead to a clearer understanding of the present problems in the areas of trade, external debt and development.
The international community should be constantly reminded of the problems of small island developing States, in which category Saint Vincent and the Grenadines falls. These States are characterized by narrow economic bases, limited internal markets, diseconomies of scale, and lack of opportunities to take advantage of external markets. There is a further disadvantage in that many of these States - like Saint Vincent and the Grenadines - are archipelagic, a phenomenon which poses seriou3 problems with consequential economic and social cost. 
Their small size also makes such States run the risk of being overlooked in international economic and financial decision-making. It is important that adequate resources be made available to them on appropriate terms for national development.
The population explosion of our time and over-exploitation of the natural resources of our planet due to poverty and rapid economic expansion have resulted 
in a number of environmental problems which put at risk the entire human race. The issues of toxic waste, deforestation, desertification, acid rain, the widening gap in the ozone layer, erratic climatic changes and the greenhouse effect are global in scope and must be dealt with by the entire international community working together. Swift and workable solutions must be found if mankind is to preserve the environment for coming generations.

Other problems in society, such as the international flow of refugees, the status of women and children, and the international scourge of drugs continue to require the urgent attention of the international community.
The Government of Saint Vincent and the Grenadines recognizes the grave danger that international drug trafficking and drug abuse pose to all countries. That scourge transcends national borders and it is imperative that international co-operation be increased and intensified to eradicate it from the face of the globe. To that end, my delegation gives unqualified support to the proposal of Trinidad and Tobago for the establishment of an international criminal court to investigate and adjudicate the criminal responsibilities of persons engaged in drug trafficking, and to the initiative of Jamaica for the establishment of a United Nations multilateral, multisectoral force that would provide assistance to States, on their request, in the areas of intelligence and interdiction.
The next decade will perhaps be the most challenging ever faced by human society. Advances in science and technology have put into our hands the means of achieving unlimited progress. Current developments in nuclear technology, space travel, oceanography and biotechnology will profoundly affect our lives in the future. But the same technology can be the means of annihilating the human race. Some of the fundamental issues facing the world today have to do with life and death and survival.
 As we examine these issues during the remainder of the forty-fourth session of the General Assembly, Saint Vincent and the Grenadines will work with all other nations in the interest of world peace, security and prosperity. 
